Citation Nr: 0912511	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder degenerative joint disease.

6.  Entitlement to an increased rating for compression 
deformity, degenerative changes of the thoracolumbar spine, 
currently rated as 20 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had more than 20 years of active duty service, 
concluding with retirement from service in October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006 
(a separate notice of disagreement regarding service 
connection for a neck disability was received in November 
2006), a statement of the case was issued in February 2007 (a 
separate statement of the case addressing the neck issue was 
issued in the same month), and a substantive appeal was 
received in September 2007.

The Board notes that the Veteran also initiated an appeal on 
the issue of entitlement to a disability rating in excess of 
10 percent for a service-connected right ankle disability and 
an appeal on the entitlement to service connection for 
Meniere's disease.  A statement of the case was issued to 
address these issues in February 2007.  However, the 
Veteran's March 2007 substantive appeal specifically 
enumerated the issues he desired to appeal and did not 
include any further appeal of these two issues.  The Veteran 
did not otherwise submit any timely substantive appeal to 
perfect an appeal of these two issues, and thus they are not 
in appellate status.

The Board also notes that the Veteran submitted another VA 
Form 9 in April 2007 which listed the issues on appeal with 
the exception of the neck issue.  The supplemental statements 
of the case subsequent to the February 2007 statements of the 
case do not include reference to the neck issue.  However, 
the Veteran has not withdrawn the appeal for entitlement to 
service connection for arthritis of the neck after perfecting 
that appeal in March 2007.  The Board therefore finds that 
the appeal for entitlement to service connection for 
arthritis of the neck is in appellate status and will address 
the issue in the decision below.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the neck was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is arthritis of the neck otherwise causally related to 
the Veteran's active duty service.

2.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the Veteran's 
active duty service.

3.  A heart disability was not manifested during the 
Veteran's active duty or for many years thereafter, nor is 
any heart disability otherwise related to such service.

4.  The Veteran's service-connected PTSD is productive of a 
disability picture generally characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), but is not generally characterized by 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.

5.  The Veteran's right shoulder degenerative joint disease 
status-post shell fragment wound is manifested by complaints 
of pain, arthritis, and some limited range of motion, but 
without incapacitating exacerbations and without motion 
limited to raising the arm to shoulder level.

6.  The Veteran's service-connected compression deformity, 
degenerative changes of the thoracolumbar spine, is 
manifested by pain, degenerative changes and limitation of 
motion, but not by limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, not by 
incapacitating episodes of at least four weeks; and there has 
been no medical finding of ankylosis.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
during the Veteran's active duty service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated during the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  A heart disability was not incurred in or aggravated 
during the Veteran's active duty service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent for the Veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

5.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for right shoulder 
degenerative joint disease status-post shell fragment wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5003, 5010, 5201 (2008).

6.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the Veteran's service-connected 
compression deformity, degenerative changes of the 
thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5235 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in August 2006, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
PTSD, arthritis of the neck, degenerative joint disease of 
the right shoulder, hypertension, and a heart disability.

Since the appellate issues currently on appeal of entitlement 
to increased initial ratings for the PTSD and right shoulder 
disabilities are downstream issues from the service 
connection claims, additional VCAA notice is not required for 
those issues. VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

The RO has sent multiple VCAA letter to the Veteran during 
the course of this appeal, and the Board observes that none 
of these letters specifically identifies itself as addressing 
the issue of entitlement to an increased rating for 
compression deformity, degenerative changes of the 
thoracolumbar spine.  However, multiple VCAA letters sent to 
the Veteran have clearly notified him of the information and 
evidence necessary to warrant entitlement to an increased 
rating, including the August 2006 and November 2006 VCAA 
letters.  The Veteran has advanced several claims for 
increased ratings, is represented by an attorney, and has had 
a VA examination developing evidence directly pertinent to 
evaluating his spinal disability; neither the Veteran nor his 
representative have alleged any deficiency in the notice 
provided, and the Board finds that the Veteran and his 
representative have actual knowledge of the information and 
evidence necessary to warrant entitlement to an increased 
rating.  The Board finds no prejudice to the Veteran with 
regard to any arguable deficiency in the VCAA notice 
regarding an increased rating for the spine.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

The August 2006 and November 2006 letters advised the Veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2006 letter was sent to the 
appellant prior to the October 2006 rating decision currently 
on appeal, and the November 2006 letter was sent to the 
Veteran prior to the most recent RO readjudication of this 
claim in connection with the September 2007 statement of the 
case.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the timely August 2006 letter (among others) 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.

For an increased-compensation claim (like the claim of 
entitlement to an increased rating for compression deformity, 
degenerative changes of the thoracolumbar spine currently on 
appeal), section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Explicit notice of the type contemplated by the holding in 
Vazquez-Flores has not been provided in this case.  However, 
the Board believes that the record nevertheless persuasively 
demonstrates that the Veteran has actual knowledge of the 
information necessary to substantiate the Veteran's claim.  
The Board notes that the Veteran is represented before VA in 
this case by a properly appointed attorney, and it is 
appropriate to assume that the Veteran's attorney included 
pertinent information concerning the elements of the claim in 
its guidance to the Veteran.  Additionally, the Board notes 
that the Veteran's contentions regarding his spinal 
disability were documented in an October 2006 VA examination 
report, including his account of functional limitations, 
flareups, pain, decreased motion, and the impact of the 
disability upon the Veteran's daily life.

Thus, as the Veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite any inadequacy of the 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
his claims for higher ratings for his PTSD, back disability, 
and right shoulder.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination to assess the etiology of his claimed 
arthritis of the neck, hypertension, and heart disability.  
The Board finds, however, that a VA examination is not 
necessary to make a final adjudication of those service 
connection issues.  McLendon v. Nicholson, 20 Vet.App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  Simply stated, the standards of McLendon 
are not met in this case.  As discussed in more detail below, 
the evidence in this case does not establish the occurrence 
of any event, injury, or disease during service that the 
Veteran claims is pertinent to the development of his claimed 
arthritis of the neck, hypertension, or heart disability.

The Veteran has presented no evidence suggesting any 
diagnosis or treatment of arthritis of the neck, 
hypertension, or a heart disability during service or for 
years following service.  Service treatment records contain 
no suggestion of signs, symptoms, or pertinent injury related 
to such disabilities.  In light of the record, any opinion 
relating the Veteran's claimed arthritis of the neck, 
hypertension, or heart disability, to his military service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide 
these issues on appeal, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal; the Veteran submitted a signed 
statement in September 2007 expressing that he had no more 
evidence to submit or identify.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims on appeal.

Service Connection

The Veteran has claimed entitlement to service connection for 
several disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, 
arteriosclerosis, and cardiovascular-renal disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Arthritis of the Neck

The Veteran claims entitlement to service connection for 
arthritis of the neck.  The Board notes that an October 1998 
private medical record indicates "minimal hypertrophic 
changes in the cervical spine and mild to moderate 
degenerative arthritic changes in the cervical facet 
joints."  However, regardless of whether the Veteran may be 
currently diagnosed with chronic arthritis of the neck, the 
Board finds that there is no competent medical evidence 
showing that any current arthritis of the neck manifested 
during the Veteran's military service or within the 
presumptive one year period thereafter.  Nor is there any 
medical evidence otherwise providing any basis for finding 
that the Veteran currently suffers from chronic arthritis of 
the neck due to service.

None of the contemporaneous service treatment records from 
throughout the Veteran's period of active duty service 
indicates any pertinent injury or symptomatology suggesting 
any manner of arthritis of the neck.  Medical examination 
reports dated October 1964, August 1966, August 1967, July 
1969, October 1970, May 1973, December 1974, September 1978, 
and August 1979 show that the Veteran's neck was medically 
evaluated to be clinically normal with no pertinent 
abnormalities noted at any time.  A January 1983 service 
treatment record also indicates that a doctor found no 
pertinent abnormal findings at that time.

Furthermore, the Veteran's documented responses to medical 
history questionnaires show that he specifically denied 
having any history of arthritis issues or any otherwise 
pertinent symptoms; such reports are dated October 1964, 
August 1967, October 1970, May 1973, August 1979, and June 
1984 (at the time of retirement from active duty service).  

The Board finds the contemporaneous documentation from 
service of medical examinations and the Veteran's own report 
of his known medical history to be highly probative in this 
case.  The contemporaneous service treatment records 
frequently and uniformly show no manifestations of arthritis 
of the neck during service, throughout the Veteran's period 
of active duty.  The Board believes it is reasonable to 
assume that manifestations of arthritis of the neck would 
have been detected by one of the several medical examinations 
and would have been known to the Veteran himself experiencing 
such disability.  This probative evidence showing no 
manifestations of arthritis of the neck during service weighs 
significantly against the claim of entitlement to service 
connection.

Furthermore, there is no contemporaneous evidence or any 
other medical indication of record suggesting that arthritis 
of the neck clinically manifested within the presumptive one 
year period following separation from active duty service.  
Significantly, the Board notes that the Veteran filed claims 
for VA disability compensation in November 1984 for several 
disabilities; none of the Veteran's contentions at that time 
nor any of the medical evidence developed to evaluate his 
claimed disabilities indicated any disability of the neck.  
This strongly suggests that neither the Veteran nor medical 
doctors involved in his evaluation and care believed that he 
suffered from a chronic neck disability at that time.  The 
earliest contemporaneous evidence suggesting arthritis of the 
neck is an October 1998 private medical record, approximately 
14 years following service.  This lengthy period following 
service without evidence of diagnosis, complaint, or 
pertinent treatment related to a neck disability weighs 
against a finding of chronicity, and thus weighs against the 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The evidence of records presents an absence of any indication 
of arthritis of the neck during service or for many years 
following service.  No evidence has otherwise been submitted 
to indicate an etiological link between any current arthritis 
of the neck and military service.  The preponderance of the 
evidence is thus against the Veteran's claim of entitlement 
to service connection for arthritis of the neck.

Hypertension and Heart Disease

The Veteran also claims entitlement to service connection for 
hypertension and for heart disease.  Regardless of whether 
the Veteran may be currently diagnosed with chronic 
hypertension or heart disease, the Board finds that there is 
no competent medical evidence showing that any current 
hypertension or heart disease manifested during the Veteran's 
military service or within the presumptive one year period 
thereafter.  Nor is there any medical evidence otherwise 
providing any basis for finding that the Veteran currently 
suffers from chronic hypertension or heart disease due to 
service.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.

The service treatment records do not reflect any treatment 
for hypertension or for heart disease.  An induction 
examination report from October 1964 shows blood pressure of 
122/74.  An August 1966 report shows blood pressure of  
124/80.  An August 1967 report shows blood pressure of  
120/70.  A July 1969 report shows blood pressure of  108/58.  
An October 1970 report shows blood pressure of  110/70.  An 
May 1973 report shows blood pressure of  100/58.  An December 
1974 report shows blood pressure of  100/68.  A September 
1978 report shows blood pressure of 118/80.  An August 1979 
report shows blood pressure of 114/74.  A January 1983 
service treatment record indicates that a doctor found no 
significant deviation from normal blood pressure at that time 
and indicates that a doctor found no pertinent abnormal 
findings pertinent at that time.

No service treatment record shows any suggestion of heart 
disease, no indication of a diagnosis of hypertension, or any 
treatment or suggestion concerning elevated blood pressure.  
Furthermore, the Veteran's documented responses to medical 
history questionnaires show that he specifically denied 
having any history of blood pressure issues or heart trouble; 
such reports are dated October 1964, August 1967, October 
1970, May 1973, August 1979, and June 1984 (at the time of 
retirement from active duty service).

The Board finds the contemporaneous documentation from 
service of medical examinations and the Veteran's own report 
of his known medical history to be highly probative in this 
case.  The contemporaneous service treatment records 
frequently and uniformly show no manifestations of 
hypertension or heart disease during service, throughout the 
Veteran's period of active duty.  This probative evidence 
weighs significantly against the claim of entitlement to 
service connection for hypertension and the claim of 
entitlement to service connection for heart disease.

Furthermore, there is no contemporaneous evidence or any 
other medical indication of record suggesting that 
hypertension or heart disease clinically manifested within 
the presumptive one year period following separation from 
active duty service.  Significantly, the Board notes that the 
Veteran filed claims for VA disability compensation in 
November 1984 for several disabilities; none of the Veteran's 
contentions at that time or any of the medical evidence 
developed to evaluate his claimed disabilities indicated any 
hypertension or heart disability.  This strongly suggests 
that neither the Veteran nor medical doctors involved in his 
evaluation and care believed that he suffered from chronic 
hypertension or heart disability at that time.

The evidence of records presents an absence of any indication 
of properly medically diagnosed hypertension or heart disease 
during service or within one year following service.  No 
evidence has otherwise been submitted to indicate an 
etiological link between military service and any current 
hypertension or heart disease.  The preponderance of the 
evidence is thus against the Veteran's claims of entitlement 
to service connection for hypertension and for heart disease.




Service Connection Conclusions

Overall, the medical evidence simply does not show that the 
Veteran had arthritis of the neck, hypertension, or any heart 
disability during service or within a year thereafter.  No 
probative evidence presents any competent medical opinion 
relating arthritis of the neck, hypertension, or heart 
disease to military service.  Thus, a preponderance of 
evidence is against the Veteran's claims of entitlement to 
service connection for these disabilities.

The Board acknowledges the Veteran's own contentions in 
advancing these claim, essentially asserting that the 
etiologies of the claimed disabilities tie them to his 
military service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
etiology do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board has carefully considered the Veteran's contentions.  
In this case, however, the contemporaneous service treatment 
records contain the most probative evidence, showing not only 
that trained medical professionals did not believe that 
Veteran suffered from any of the claimed disabilities, but 
also showing that the Veteran himself did not believe he 
suffered from manifestations of the claimed disabilities 
during service.  Further, there is no evidence demonstrating 
compensable manifestations of any claimed disability within a 
year following service.

In drawing these conclusions, the Board has reviewed and 
considered all of the evidence in the claims folder, 
featuring the key items of evidence discussed above as well 
as general VA treatment records and private medical records 
which contain no pertinent evidence to contradict the 
findings discussed above.  As the preponderance of the 
evidence weighs against each claim, the benefit-of-the-doubt 
doctrine does not apply and the service connection claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

PTSD

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the 'psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness.'  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
('DSM-IV') (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

The Board finds that the Veteran's PTSD is manifested by 
symptoms that more closely fit the criteria for a 30 percent 
disability rating than those for the next highest rating of 
50 percent.

The Veteran attended a VA psychiatric examination in 
September 2006, and the associated report is of record.  This 
report shows that the Veteran's appearance was appropriate 
with clean grooming and appropriate dress.  No unusual 
psychomotor activity was observed.  Speech was "spontaneous 
and clear and coherent."  Affect was appropriate and mood 
was good.  The Veteran demonstrated that he could do "serial 
sevens quickly and did the reverse spelling quickly."  The 
Veteran was "oriented to time, person, place, and 
situation"  and his "[t]hought process is logical."  
Further, it was noted that he "reaches goal idea quickly" 
and "expresses himself with a minimum of words and gets [] 
right to the answer."  "Content of thought reveals no 
unusual material."  Significantly, the report notes 
"[t]here are no delusions" and "judgment is intact."  Also 
of significance, "[m]emory both remote, recent, and 
immediate are intact."

The report shows that "[t]here is no sign of inappropriate 
behavior or ritualistic behavior," and he "can interpret 
proverbs appropriately."  The report indicates that the 
Veteran "has not had panic attacks," "does not have 
suicidal or homicidal thoughts," "has good impulse control 
and there [have] been no episodes of violence."  The 
examiner also explained that the Veteran " can maintain his 
personal hygiene," and "needs no assistance with activities 
of daily living."

The September 2006 later goes into more detail regarding PTSD 
symptomatology in the Veteran.  These include "rare and 
infrequent thoughts about the combat," "recurrent dreams 
every month or so...," "some spotty amnesia for the combat," 
and "his stomach responds to the stress."  The Veteran was 
described to make "a conscious effort to avoid thoughts or 
conversations about [war]" and that he "avoid[s] news about 
it."  It is further described that the Veteran "has some 
decrease in activities," but "[h]e is not detached from 
people and has been able to keep contact with people."  "He 
does not have numbing and has established an effective 
relationship with his wife and family members."  "He does 
not have foreshortened future."  The examiner did also 
discuss that the Veteran's "symptoms include sleep 
problems" and "irritability."  The examiner concluded that 
the Veteran has symptoms "at a moderate level of 
intensity."  A GAF score of 54 was assigned.

The Board also notes that an October 2006 VA psychiatric 
treatment report is of record from shortly following the 
September 2006 VA examination.  This report shows that the 
Veteran  reportedly "h]as difficulty remembering about the 
past," has some sleep difficulty, and "memory and 
concentration are poor."  The examiner observed, however, 
"personal hygiene good, euthymic, calm, speech fluent, no 
perceptual or cognitive deficits.  Judgment is not 
impaired."

A March 2007 private medical report signed by a pair of 
psychologists has been submitted in support of the Veteran's 
claim.  This report states that "[t]he veteran's flow of 
conversation and thought are severely impaired with very 
rapid and low volume speech."  The report explains that this 
impairment is primarily manifested in being "poor with his 
audible speech and so severely rapid that many time I needed 
to ask him to repeat himself."  Significantly, in the 
Board's view, the report states that "[v]irtually everything 
about his articulation, syntax, logic and appropriateness 
with respect to his affectual response, is normal in his 
speech pattern...."

The March 2007 report further described that the Veteran's 
affect and mood are "severely anxious and yet moderately 
severe in depression."  Additionally, the Veteran is 
reported to be "an extremely compulsive individual ... 
dogmatic in his thinking."  However, significantly, the 
report clearly explains that "he is certainly free of any 
paranoid or delusional ideation and I perceive no evidence 
whatsoever of any deviation with respect to his hold on 
reality and certainly I detected no psychotic symptoms."  
Furthermore, the report shows that the Veteran's "cognition 
is for all practical purposes, within fair limits."  "He 
was alert, coherent and completely aware of his environment.  
His orientation was flawless.  About the only problems that 
he had under the circumstances was that having to due [sic] 
with immediate recall and for his Serial 7's and Serial 
3's."  The report attributes these problems to "his mood 
swings" and finds that the Veteran "has the wherewithal to 
function cognitively in a fairly good manner...."  The report 
comments that "[h]e seems to have many difficulties in 
concentration but giving him credit where it is due, he was 
able to reveal a fairly good fund of general information, and 
a realistic and above average reasoning power in order to 
interpret social comprehension questions."  The Veteran 
"was adroit with arithmetic to the double digit addition and 
subtraction level and his responses to similarities and 
differences were average and his interpretation of proverbs 
was above average."

Finally, the report shows that "insight and judgment appear 
to be excellent at this point and I feel that he is in 
complete control of his goals and his general means of 
functioning."  The Board notes that the report again 
indicates that "he does reveal at least soft signs of Post 
Traumatic Stress Disorder and much more serious signs of his 
adjustment problems with fluctuating moods such as anxiety 
and depression."  A GAF score of "50/55" appears to have 
been assigned by this report.

An April 2007 VA psychiatric treatment record shows that the 
Veteran reported "feeling despondent at time" and "has not 
been sleeping well."  The Veteran described that "the cold 
weather makes him more depressed" and "[a]t times becomes 
forgetful but it is not a major concern for him."  The 
Veteran described that he "likes to read" and "[l]ikes to 
work in his garden."  The Veteran felt the dosage of his 
medication was too low.  The psychiatrist noted that the 
Veteran was "on time, pleasant, and cooperative, 
appropriately dressed and groomed, personal hygiene good, 
depressed, affect appropriate, speech fluent, no delusions or 
hallucinations, no suicidal, no cognitive deficits, judgment 
is not impaired and has insight."  A July 2007 VA outpatient 
treatment report shows a similar disability picture, with no 
indication of any significant new or more severe 
symptomatology; a GAF of 65 was assigned at that time.

None of the other evidence in the claims file, including VA 
outpatient treatment records which have been reviewed, 
pertinently contradicts the essential findings of the most 
thorough and probative medical evidence discussed above.

In light of the key competent clinical findings discussed 
above, the Board finds that the most probative evidence of 
record demonstrates that the Veteran's service connected PTSD 
manifests in symptoms causing occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.  The 
severity of symptomatology shown is most nearly consistent 
with that contemplated by the rating criteria for a 30 
percent disability rating.  The assigned 30 percent rating 
contemplates symptoms of such severity as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

The evidence does not indicate that the Veteran's PTSD 
substantially manifests in such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the March 2007 report does include 
some language suggesting a problem with rapid, low volume 
speech, as well as thought, prior and subsequent examinations 
consistently found no such problems.  To the extent that the 
Veteran may have some problem with any speech that is 
circumstantial, circumlocutory, or stereotyped, or 
disturbance of thought, it appears clear that the vast 
majority of symptoms listed for a higher rating have not been 
demonstrated.  The Board does not find that the competent 
evidence of record otherwise indicates any other PTSD 
symptoms of the level of severity contemplated by the rating 
criteria for a disability rating in excess of 30 percent.  
The PTSD disability picture presented in the evidence of 
record is most nearly consistent with the rating criteria for 
the currently assigned 30 percent disability rating.

Right Shoulder

The Veteran's service-connected right shoulder degenerative 
joint disease status-post shell fragment wound has been rated 
by the RO under the provisions of Diagnostic Code 5201-5010.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the Veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the Veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side.

The Veteran underwent a VA examination of his right shoulder 
in October 2006, and the report of this examination is of 
record.  The October 2006 VA examination report shows that 
the Veteran's dominant hand is his right hand.  The report 
indicates that there are no constitutional symptoms of 
arthritis, no incapacitating episodes of arthritis, no 
deformity, no giving way, no instability, no episodes of 
dislocation of subluxation, no locking episodes, and no 
effusion.  Symptoms of pain, stiffness, weakness, 'shoulder 
catching and clicking,' and limitation of motion with weekly 
moderate flareups and tender inflammation were noted.  

Forward flexion range for the right shoulder was noted to be 
0 degrees to 135 degrees, with tenderness beginning at 110 
degrees.  Abduction range for the right shoulder was noted to 
be 0 degrees to 130 degrees with tenderness beginning at 110 
degrees.  External rotation range for the right shoulder was 
noted to be 0 degrees  to 90 degrees with tenderness 
beginning at 75 degrees.  Internal rotation range for the 
right shoulder was noted to be 0 to 90 degrees without noted 
tenderness.  The examiner explained that the Veteran "was 
examined to address the DeLuca criteria.  There was mild 
increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range-of-motion with repetitive use."  
Beyond this, the examiner "cannot express, without resorting 
to mere speculation, additional limitation due to repetitive 
use during a flare up."  The examiner characterized the 
right shoulder disability as "Bursitis, Tenderness, 
Tendonitis, Painful Movement, Abnormal Motion."  

Significantly, the Board notes that the pertinent range of 
motion measurements show that the Veteran's right arm motion 
is not limited to raising the arm to shoulder level, even 
accounting for the point at which tenderness was noted.  
Thus, no rating in excess of 10 percent is warranted through 
application of Diagnostic Code 5201.  No incapacitating 
episodes were noted to warrant any further consideration of a 
higher rating under Diagnostic Code 5003.  No diagnoses or 
symptomatology are shown in the October 2006 examination 
report to warrant application of any other Diagnostic Codes.  
The Board further notes, in passing, that a January 2006 VA 
outpatient treatment report describes x-ray findings of the 
right shoulder as showing "mild degenerative arthritis" 
with "no superior migration of the humeral head."

The Board finds that a preponderance of the weighs against a 
rating in excess of 10 percent inasmuch as the overall 
evidence does not persuasively show that the Veteran's right 
shoulder motion is sufficiently limited, even including 
accounting for functional limitation, to meet the criteria 
for such a rating.  There is no other medical evidence of 
record probatively contradicting the above findings or 
otherwise indicating additional loss of motion of the right 
shoulder due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.

Spine

The present appeal involves the Veteran's claim that the 
severity of his service-connected compression deformity with 
degenerative changes of the thoracolumbar spine warrants a 
higher disability rating.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  The Board 
again notes that the Veteran is service connected for 
thoracic spine wedging with scoliosis and not for 
intervertebral disc syndrome.

The Veteran underwent a VA examination to evaluate his spinal 
disability in October 2006.  The associated report from this 
examination is of record.  The October 2006 report describes 
the Veteran's report of history and symptoms featuring "pain 
to the low back as well as to the mid thoracic spine," 
"flareups of the back condition with prolonged sitting or 
overall increase in the activity including bending, lifting, 
or twisting."  The Veteran "denies any periods of complete 
incapacitation or bed rest in the past year due to his back 
condition."  The Veteran also reported "occasional symptoms 
into the left leg.  He describes as numbness and tingling 
extending into the left foot.... every two to four weeks for a 
brief duration."  The report notes that the "Veteran does 
not use a cane, crutches, walker, back brace or other 
orthopedic device."  The Veteran described worsening of the 
severity of the "persistent pain, and flareups.  During 
flareups veteran has decreased mobility and increased pain 
and stiffness."

Objective examination in October 2006 revealed spasm on both 
sides of the thoracic sacrospinalis, guarding, pain with 
motion on the right side, and tenderness of the left side.  
The examination revealed no atrophy.  The Veteran's symptoms 
were noted to be severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  However, inspection of the 
spine at that time showed normal findings for posture, head 
position, symmetry in appearance, and gait.  Further, no 
abnormal spinal curvatures were found.  All sensory tests and 
motor tests were noted to produce normal results.  Reflex 
examination yielded normal results for knee jerk and 
hypoactive reflex for ankle jerk.  The October 2006 report 
clearly shows that no ankylosis was involved in the cervical 
or thoracolumbar spines.  The examiner noted that 
"[e]xamination of the lumbosacral spine revealed the muscles 
to be well developed, with good symmetry of movement, no 
deformities."  

Detailed results of spinal range of motion testing revealed 
extension from 0 to 20 degrees, with some tenderness 
beginning at 10 degrees.  Forward flexion was from 0 degrees 
to 80 degrees with some tenderness beginning at 60 degrees.  
The Board notes that the examiner's results and use of the 
term "forward flexion" makes it clear that he is describing 
the bending forward motion, normally to 90 degrees, of the 
back.  It is likewise clear that the motion described as 
"extension" is the backwards bending motion of the back, 
normally to 30 degrees.  The Board understands this report as 
described, but notes that the examiner's terminology for 
these motions differs from the terms applied by 38 C.F.R. 
§ 4.71a, including Plate V and the applicable rating 
criteria.

Lateral bending range was noted to be from 0 to 25 degrees 
for the left, "with some tenderness beginning at 20 
degrees."  For the right, the lateral bending range was 
noted to be from 0 degrees to 20 degrees with some tenderness 
beginning at 10 degrees.  Left rotation was noted to be from 
0 degrees to 15 degrees with no tenderness until 15 degrees; 
right rotation was noted to be from 0 degrees to 15 degrees 
with no tenderness until 15 degrees.  The Board observes that 
the examiner refers to the back range of motion with a 
comment that "(ROM is normal)."

The October 2006 examination report further explains that 
"[t]he veteran was examined to address the DeLuca criteria.  
There was fatigability, incoordination, lack of endurance, or 
additional loss in range-of-motion with repetitive use.  This 
examiner cannot express, without resorting to mere 
speculation, additional limitation due to repetitive use 
during a flare up."

The October 2006 VA examination report diagnosis, based upon 
the above examination findings and x-ray imaging, 
"Degenerative disc disease with foraminal stenosis, mild as 
described above."  The clinical examination findings 
discussed above regarding the "mild" service-connected 
spinal pathology do not demonstrate symptoms meeting the 
criteria for a rating in excess of 20 percent, even 
accounting for functional limitations such as caused by pain.  
The evidence does not show that the service-connected 
'thoracolumbar degenerative disc disease with compression 
deformity T12 & L1' manifests in any limitation of the 
cervical spine, and the evidence clearly demonstrates that 
the Veteran's spine is not in any manner ankylosed.  Thus, no 
rating in excess of 20 percent is warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.  
Moreover, the evidence does not indicate incapacitating 
episodes having a total duration of at least 4 weeks during a 
12 month period.  Thus, no rating in excess of 20 percent is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board acknowledges a private medical record dated October 
1998 from Great Plains Regional Medical Center which the 
Veteran has submitted in support of his claim.  The Board has 
reviewed this record and finds no timely clinical findings 
which pertinently contradict the findings in the more timely 
and thorough October 2006 VA examination report discussed 
above.  Indeed, the Board has reviewed the entirety of the 
evidence in the claims file and finds no evidence which 
probatively demonstrates symptomatology associated with the 
service-connected spinal pathology meeting the criteria for a 
rating in excess of the current 20 percent rating.

Increased Rating Conclusions

The Board acknowledges the Veteran's own contentions in 
advancing these claim for higher disability ratings, 
essentially asserting that the disabilities are manifested by 
symptoms more severe than contemplated by the currently 
assigned ratings.  However, medical evidence is generally 
required to establish the medical severity of a disability 
with regard to the applicable objective rating criteria which 
require a specialist's determinations; lay assertions of 
medical severity may not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  However, lay assertions may serve 
to support a claim by testifying to lay-observable events or 
the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Board has 
carefully considered the Veteran's assertions.  In this case, 
however, the competent medical evidence offering detailed 
specific measurements and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the pertinent symptoms for 
the disabilities on appeal.  The preponderance of the most 
probative evidence does not support assignment of any higher 
ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that any of the 
service- connected disorders on appeal have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating (or higher initial ratings) in this appeal.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 
(1990).


ORDER

Service connection is not warranted for arthritis of the 
neck, hypertension, or a heart disability.  Higher initial 
disability ratings are not warranted for PTSD or right 
shoulder degenerative joint disease.  An increased rating is 
not warranted for compression deformity, degenerative changes 
of the thoracolumbar spine.  To these extents, the appeal is 
denied.


REMAND

The Veteran is seeking entitlement to TDIU for which he filed 
a claim in August 2006.  In Hatlestad v. Derwinski, 1 
Vet.App. 164 (1991), the Court referred to apparent conflicts 
in the regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated there was a need 
to discuss whether the standard delineated in the controlling 
regulations was an 'objective' one based on the average 
industrial impairment or a 'subjective' one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 2002).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that 'unemployability' is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The question of whether the Veteran subjectively has the 
capacity to secure employment of a sedentary nature appears 
to be an essential factual determination at issue in this 
case.  The record contains some confusion and conflicting 
evidence with regard to evaluating the Veteran's 
employability under the subjective standard, without evidence 
providing an adequate basis for resolving this conflict and 
confusion.

'It is the Board's task to make findings based on evidence of 
record - not to supply missing facts.... BVA may not reject 
that claim [for a TDIU] without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.'  Friscia v. Brown, 7 Vet.App. 294, 297 
(1994).  The Board believes that the record needs to be 
further developed to more adequately address the Veteran's 
subjective employability, including a current adequate 
assessment of the Veteran's disabilities' impact upon his 
employability.

Several items of evidence, including VA examination reports, 
suggest that the Veteran described retiring from his last job 
due to age and duration of work rather than disability.  
However, the Veteran's Form 21-8940 received in August 2006 
(and later resubmitted with additions in November 2006) 
clearly contends that he left his last job due to becoming 
too disabled to work.  A March 2007 private psychologist's 
report states that, due to his service connected PTSD, "[a]t 
this point however, I do feel that he is probably at high 
risk for gainful employment because of his difficulties with 
sequencing and certainly his immediate recall challenges."  
This report further comments, "if he were to work in a 
situation that would compliment his skills and not 
necessarily exploit him emotionally, he might be able to do a 
minimally good job but at the present time I do not see him 
as a very good candidate in the competitive market."

The Board observes that this August 2006 report suggests some 
significant challenges to employability, and perhaps 
borderline unemployability, attributable to the Veteran's 
service connected PTSD alone.  The Board notes that the 
Veteran additionally suffers from six other service connected 
disabilities, currently with a combined disability rating of 
70 percent.  Although some of the evidence of record provides 
some indications with regard to the limitations upon 
employability presented by a particular disability, the 
medical evidence currently of record does not contain a 
medical opinion evaluating the extent of the Veteran's 
employability in light of the aggregate impact of all of his 
service-connected disabilities.  The Board believes that the 
record needs to be further developed to more adequately 
address the Veteran's subjective employability, including a 
current adequate assessment of the Veteran's disabilities' 
impact upon his employability.

Under the circumstances, the Board believes that additional 
development is necessary to permit informed and proper 
appellate review of this case.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist (or specialists) to evaluate 
the impact of his service-connected 
disabilities on his employability.  It is 
imperative that the Veteran's claims 
folder be available to and reviewed by the 
examiner(s).  The examiner(s) must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The 
examiner(s) should opine as to whether the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
claim.  The RO should formally determine 
if referral under 38 C.F.R. § 4.16(b) is 
warranted.  If so, appropriate action 
should be taken to submit the claim for 
extraschedular consideration.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


